—Judgment, Supreme Court, New York County (William Leibovitz, J., at plea; Renee White, J., at sentence), rendered August 13, 1997, convicting defendant of robbery in the third degree and criminal contempt in the first degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Since defendant failed to move to withdraw his guilty plea or vacate his conviction, his challenge to his factual allocution is unpreserved and we decline to review it in the interest of justice (see, People v Toxey, 86 NY2d 725). Were we to review this claim, we would find that the court’s careful factual allocution clearly established defendant’s guilt and that nothing in defendant’s remarks suggested a viable justification defense. Concur — Sullivan, P. J., Nardelli, Williams and Mazzarelli, JJ.